DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 321, 322.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 41 is objected to because of the following informalities:  
Claim 41 cites “to extent on the other side” which should be “to extend on the other side”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 cites “its upper side” but it is unclear which component is referred to by “its”. Is it the saddle panels, saddle flaps, saddle pad, or the whole saddle? For the purposes of examination, the Examiner interprets “its” to mean the saddle pad. 
Claim 26 cites “an accommodated saddle panel or saddle-panel portion or saddle flap or sweat flap” but it is unclear if it means the same saddle panels, saddle flap, and sweat flap in claim 23 since the article “an” indicates a new element. For the purposes of examination, the Examiner interprets the claim to mean new elements. 
Claim 23 cites several limitations of the saddle, however, it is unclear whether these limitations serve to further limit the claim because the preamble cites that the claim is directed to a saddle pad, which generally would be discrete from the saddle itself. Therefore, the limitations of the saddle would appear to fall outside the scope of the claimed invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-28, 32, and 37-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (EP 0 078 657).
Regarding claim 23, Lee teaches of (Fig. 5) a saddle pad for a horse (Abstract, numnah for a horse), comprising:
- at least one side part (elements 10, 11), which is provided and designed to extend on one side of a horse's back (Abstract, provided and designed to extend on a side of a horse’s back),
- wherein the side part is provided and designed to be connected to a saddle (Fig. 6, p. 1 lines 5-10, to be placed under a saddle 15) having:
two saddle panels (Fig. 6, surfaces on the undersides of the saddle 15 on both sides)
two saddle flaps (Fig. 6, flaps on the sides of the saddle 15 extending downwards),
optionally two sweat flaps, which are arranged in each case between the saddle panel and saddle flap (does not need to have the sweat flaps), 
wherein the saddle panels are arranged in each case beneath the saddle flap (panels are under the saddle flap) and are provided to be laid on the horse's back (panels are laid on the horse’s back), 
wherein on its upper side, the side part has at least one pocket (pocket 13 is on the upper side of the side part), which is provided and designed to accommodate, at least to some extent, one of the panels of the saddle or a portion of the saddle panel or to accommodate, at least to some extent, one of the saddle flaps or one of the sweat flaps or a portion of the saddle flap or sweat flap (p. 5 lines 17-18, of the options, the pocket is adapted to receive a panel of a saddle. Examiner notes that the pocket is also capable to accommodate at least a portion of the saddle flap or a sweat flap).

Regarding claim 24, Lee teaches of the invention in claim 23, and wherein the side part (10, 11) has fastening means for fastening on a saddle (p. 6 lines 8-10, elements 10, 11 are secured in use to D-shaped rings provided on a saddle by means of tapes 14).



Regarding claim 26, Lee teaches of the invention in claim 25, and wherein (Fig. 5) the pocket has a first edge, which is connected to the upper side (edge by the dotted line of the pocket 13 is connected to the upper side), and a second edge, which forms the opening of the pocket (Fig. 8, top edge of the pocket forms the opening of the pocket), wherein the first edge is matched to the shape of an accommodated saddle panel (padding 25) or saddle-panel portion or saddle flap or sweat flap (Fig. 7, p. 6 lines 25-27, first edge is matched to the shape of the padding in upper portions 18).

Regarding claim 27, Lee teaches of the invention in claim 26, and wherein the two edges run essentially parallel (Fig. 5, the two edges run essentially parallel).

Regarding claim 28, Lee teaches of the invention in claim 23, and wherein the pocket is connected in a pivotable manner to the upper side of the side part (Fig. 8, p. 7 lines 10-15, the pocket is folded over the exterior surface of the element at 27, which means it is pivotable to the upper side of the side parts).

Regarding claim 32, Lee teaches of the invention in claim 23, and wherein the pocket is elongate and is designed to accommodate the lower portion of the saddle 

Regarding claim 37, Lee teaches of the invention in claim 23, and wherein (Fig. 8), at least in some regions, the side parts have an upper layer (inner fabric 23) and a lower layer (outer layer 24), between which are formed one or more chambers (chamber to hold pad 25), into which correction pads (25) can be introduced in each case (pads can be introduced in each case).

Regarding claim 38, Lee teaches of the invention in claim 37, and wherein (Fig. 8) the chambers can be filled with at least one correction pad (25) from the side edge and/or from the underside of the side part (Fig. 8, chambers can be filled from the underside of the side part).

	Regarding claim 39, Lee teaches of the invention in claim 37, and wherein (Fig. 8) the side parts have at least one chamber (chamber with pad 25) which is formed in the region of the front edge or rear edge of the side part (chamber is formed at the rear edge of the side part).
	
	Regarding claim 40, Lee teaches of the invention in claim 23, and wherein the underside of the saddle pad is provided at least to some extent with a fleece (p. 2 lines 4-11, inner surface of each element can be fur, sheepskin, or synthetic fur material, such as woolen synthetic fur, or any other convenient textile).

	Regarding claim 41, Lee teaches of the invention in claim 23, and wherein (Fig. 5) the saddle pad has two side parts (10, 11), wherein a first side part (10) is provided and designed to extend on the one side of a horse's back, and a second side part (11) is provided and designed to extend on the other side of the horse's back (Abstract, numnah is placed on the horse’s back and is designed to extend on the sides of the horse’s back).

Regarding claim 42, Lee teaches of (Fig. 5) a saddle pad for a horse (Abstract, numnah for a horse), comprising:
- a first side part (element 10), which is provided and designed to extend on the one side of a horse's back (Abstract, the numnah is to be placed on a horse and the side part would extend on the side of a horse’s back),
- a second side part (element 11), which is provided and designed to extend on the other side of a horse's back (Abstract, the numnah is to be placed on a horse and the side part would extend on the side of a horse’s back),
- wherein the saddle pad is provided and designed to be connected to a saddle (Fig. 6, p. 1 lines 5-10, to be placed under a saddle 15) having:
two saddle panels (Fig. 6, surfaces on the undersides of the saddle 15 on both sides), 
two saddle flaps (Fig. 6, flaps on the sides of the saddle 15 extending downwards),
optionally two sweat flaps, which are arranged in each case between the saddle panel and saddle flap (does not need to have the sweat flaps), 
wherein the saddle panels are arranged in each case beneath the saddle flap (panels are under the saddle flap) and are provided to be laid on the horse's back (panels are laid on the horse’s back), 
wherein the two side parts are formed separately from one another (Fig. 5, elements 10, 11 are formed separately) and each have fastening means for fastening on a saddle (Fig. 6 lines 8-10, elements are secured in use to D-shaped rings provided on a saddle by means of tapes 14), and, on its upper side, each side part of the saddle pad has at least one pocket (pocket 13 is on the upper side of the side part), which is provided and designed to accommodate, at least to some extent, a panel of the saddle or a portion of the saddle panel or to accommodate, at least to some extent, one of the saddle flaps or one of the sweat flaps or a portion of the saddle flap or sweat flap (p. 5 lines 17-18, of the options, the pocket is adapted to receive a panel of a saddle. Examiner notes that the pocket is also capable to accommodate at least a portion of the saddle flap or a sweat flap).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (EP 0 078 657) in view of Brownlie (US 2003/0177742). 
Regarding claim 29, Lee teaches of the invention in claim 23, but does not appear to teach of wherein the pocket is designed such that it can be removed from the upper side of the side part.
Brownlie is in the field of saddles and teaches of (Fig. 11) wherein the pocket (inflatable member 20 is a pocket of air) is designed such that it can be removed from the upper side of the side part (blanket 50’) (pocket 20 is removed from the upper side of the side part 50’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Brownlie of wherein the pocket is designed such that it can be removed from the upper side of the side part in order to remove the whole pocket from the side part such that the opening is bigger and can more easily fit in a large pad. 

Regarding claim 30, Lee as modified teaches of the invention in claim 29, and wherein, on the rear side, the pocket has a hook-and-loop-fastening strip (Fig.  8, p. 7 lines 13-15, pocket has strips 26, 28 of a self adhesive textile material such as Velcro)
Lee does not appear to teach the hook-and-loop-fastening strip can be connected to a hook-and-loop-fastening surface on the upper side of the side part to form a hook-and-loop fastening.
Brownlie teaches of wherein (Fig. 11), on the rear side, the pocket (20) has a hook-and-loop-fastening strip (complementary loop material 36), which can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Brownlie of the hook-and-loop-fastening strip can be connected to a hook-and-loop-fastening surface on the upper side of the side part to form a hook-and-loop fastening in order to remove the whole pocket from the side part such that the opening is bigger and can more easily fit in a large pad. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (EP 0 078 657) as modified by Brownlie (US 2003/0177742), as applied to claim 30 above, and further in view of Bohm (DE 20 2014 006 159).
Regarding claim 31, Lee as modified teaches of the invention in claim 30, but does not appear to teach of wherein on the upper side of the side part, a large-surface-area hook-and-loop-fastening surface is formed, which is larger than the surface area taken up by the hook-and-loop-fastening strip, wherein the pocket can be connected to the upper side of the side part at different locations of the hook-and-loop- fastening surface to form a hook-and-loop fastening.
Bohm is in the field of saddles and teaches of (Fig. 3) wherein on the upper side of the side part (upper side of the saddle), a large-surface-area hook-and-loop-fastening surface is formed (Fig. 7, wide Velcro strip on the riding cushion for attaching the strap), which is larger than the surface area taken up by the hook-and-loop-fastening strip (Fig. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Bohm of wherein on the upper side of the side part, a large-surface-area hook-and-loop-fastening surface is formed, which is larger than the surface area taken up by the hook-and-loop-fastening strip, wherein the pocket can be connected to the upper side of the side part at different locations of the hook-and-loop- fastening surface to form a hook-and-loop fastening in order to adjust the positioning of the pocket as desired for optimal comfort to the horse and rider. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (EP 0 078 657) in view of Fennelly (US 2005/0086914).
Regarding claim 33, Lee teaches of the invention in claim 23, but does not appear to teach of wherein the side part has a plurality of pockets, which are designed to accommodate in each case one portion of the saddle panel, wherein these portions of the saddle panel are separated spatially from one another.
Fennelly is in the field of saddles and teaches of (Fig. 3d) wherein the side part (one side of the pad 300) has a plurality of pockets (pockets 317a, 317b, 317c), which are designed to accommodate in each case one portion of the saddle panel (¶0090, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Fennelly of wherein the side part has a plurality of pockets, which are designed to accommodate in each case one portion of the saddle panel, wherein these portions of the saddle panel are separated spatially from one another in order to have multiple pockets holding multiple saddle panels or to hold portions of a saddle panel if the saddle panel is too big and needs more securement. 

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (EP 0 078 657) in view of Gergaud (EP 1,958,919).
Regarding claim 34, Lee teaches of the invention in claim 24, but does not appear to teach wherein the fastening means, for connecting the side part of the saddle pad to a saddle, comprise at least two straps, which are fixed to upper edge of the side part and can be connected in a releasable manner to the pocket or some other portion of the side part.
Gergaud is in the field of saddles and teaches of (Fig. 3) wherein the fastening means, for connecting the side part of the saddle pad (cloth 5b) to a saddle (saddle 7) (connecting saddle pad 5b to the saddle 7 via tabs 4), comprise at least two straps (Fig. 6, 3 of tabs 4), which are fixed to upper edge of the side part (Fig. 6, at upper edge of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of Gergaud of wherein the fastening means, for connecting the side part of the saddle pad to a saddle, comprise at least two straps, which are fixed to upper edge of the side part and can be connected in a releasable manner wherein the straps can be connected to the pocket or some other portion of the side part via the fastening means in Lee in order to secure the saddle pad to the saddle and prevent it from slipping off the horse or the saddle. 

Regarding claim 35, Lee teaches of the invention in claim 24, but does not appear to teach of wherein the fastening means, for connecting a side part of the saddle pad to a saddle, comprise a tab, which is fixed to the upper edge of the side part and can be connected in a releasable manner to the pocket or some other portion of the side part.
Gergaud teaches of wherein (Fig. 3) the fastening means, for connecting a side part of the saddle pad (cloth 5b) to a saddle (7) (connecting saddle pad 5b to the saddle 7 via tabs 4), comprise a tab (Fig. 6, tabs 4), which is fixed to the upper edge of the side part (Fig. 6, at upper edge of the side part 5b) and can be connected in a releasable (tabs 4 connects the saddle and the pad in a releasable manner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to incorporate the teachings of 

Regarding claim 36, Lee as modified teaches of the invention in claim 34, and wherein the fastening means can be connected to the upper surface of the pocket or some other portion of the side part via a hook-and-loop connection (Fig. 3, p. 2 lines 1-3, fastening means can be tape 3 or Velcro on a portion of the side part).

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647